                EXHIBIT E




Case 3:19-cv-00412-MOC-DSC Document 1-5 Filed 08/22/19 Page 1 of 3
           United States Patent and Trademark Office

           Home|Site Index|Search|FAQ|Glossary|Guides|Contacts|eBusiness|eBiz alerts|News|Help


 Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Wed Jun 12 05:21:02 EDT 2019




 Logout Please logout when you are done to release system resources allocated for you.


 Start List At:             OR Jump to record:                  Record 11 out of 74

                                                 ( Use the "Back" button of the Internet Browser to
return to TESS)




Word Mark         MONTI ANTONIO
Translations      The English translation of "MONTI" in the mark is "MOUNTS"
Goods and         IC 007. US 013 019 021 023 031 034 035. G & S: Industrial machine presses; Textile-finishing
Services          calenders; Machine pressers and calenders used to reactivate inks printed on textiles; Industrial
                  flat press machines for pressing and laminating; Bonding and laminating calenders; Industrial hot-
                  melt laminating machines; Steam engine boilers; Machines for dyeing textiles. FIRST USE:
                  19590103. FIRST USE IN COMMERCE: 19880722
Standard
Characters
Claimed
Mark Drawing
                  (4) STANDARD CHARACTER MARK
Code
Serial Number     86747191
Filing Date       September 3, 2015
Current Basis     1A
Original Filing
                  1A
Basis
Published for
                  March 8, 2016
Opposition
Registration
                  4963161
Number
Registration
                  May 24, 2016
Date
Owner


          Case 3:19-cv-00412-MOC-DSC Document 1-5 Filed 08/22/19 Page 2 of 3
                (REGISTRANT) MONTI ANTONIO S.p.A. JOINT STOCK COMPANY ITALY Via Dell'Elettronica, 5
                Thiene (VI) ITALY 36016
Attorney of
Record
Prior
                3705555
Registrations
Type of Mark    TRADEMARK
Register        PRINCIPAL
Live/Dead
                LIVE
Indicator




                          |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




         Case 3:19-cv-00412-MOC-DSC Document 1-5 Filed 08/22/19 Page 3 of 3
